Citation Nr: 0615829	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dyshidrosis of the 
right foot, claimed as residuals of a spider bite.  

2.  Entitlement to a higher initial evaluation for mechanical 
low back strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable evaluation for 
cervical strain, claimed as degenerative disc disease.  

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to August 
1993, and from March 1994 to March 2002.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran, in his June 2003 notice of 
disagreement, limited the issues on appeal to those set out 
on the title page.  38 C.F.R. § 20.201 (2005).  

The issues of higher initial ratings for mechanical low back 
pain and cervical strain, claimed as degenerative disc 
disease of the cervical spine; and an increased rating for 
degenerative joint disease of the left knee are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service medical records do not include any treatment for 
a spider bite or dyshidrosis of the right foot.  

2.  The veteran has stated he sustained a spider bite on his 
right foot in service.  

3.  There is no competent medical evidence which links the 
currently diagnosed dyshidrosis of the right foot to a spider 
bite or to service.  




CONCLUSION OF LAW

Dyshidrosis of the right foot, claimed as residuals of a 
spider bite, was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The RO received the veteran' s application for VA benefits in 
June 2002.  The RO sent a letter to the veteran in August 
2002.  It explained what evidence was necessary to support 
his claims for service connected disability.  A VA 
examination of the veteran was conducted in September 2002.  
The RO initially denied the veteran's claim for service 
connection for dyshidrosis of the right foot, claimed as 
residuals of a spider bite, in a November 2002 rating 
decision.  A statement of the case was issued to the veteran 
in February 2004.  In addition, the RO sent a letter to the 
veteran in May 2004 outlining what information was needed 
from the veteran.  A supplemental statement of the case was 
issued to the veteran in October 2004.  

Based on the evidence of record, the Board has concluded 
there is no reasonable possibility that any further 
assistance could substantiate the veteran's claim for service 
connection for dyshidrosis of the right foot, claimed as 
residuals of a spider bite.  38 C.F.R. § 3.159 (d)(2005).  As 
there is no evidence of a spider bite or dyshidrosis in 
service and the medical opinion obtained in September 2002 
stated the current dyshidrosis of the right foot was 
unrelated to a spider bite, there is no reasonable 
possibility that any further development would substantiate 
the claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  On his May 2002 application 
for VA benefits, the veteran indicated he had residuals of a 
spider bite.  He wrote that he had been bitten by a spider 
around 1993 to 1994 while in Honduras.  

Service medical records do not include any references to a 
spider bite or any skin disorder of the feet.  

The veteran was examined by VA in September 2002.  He told 
the VA examiner he was bitten on the right foot by a spider 
in 1992.  It resulted in a local abscess which required an 
incision, drainage and antibiotics.  The veteran reported 
having residual dry blisters on the sole of the right foot 
that occurred intermittently, about once a month.  
Examination of the skin revealed dry flaky skin on the insole 
of his right foot.  Otherwise his skin was normal.  The 
diagnoses included: a spider bite, right foot, healed without 
sequelae; and dyshidrosis, right foot, unrelated to the 
spider bite.  

On the veteran's VA Form 9, dated in March 2004, he stated 
that the issues of service connection for residuals of a 
spider bite and dyshidrosis of the right foot, were one 
issue.  He asserted that the drying and cracking skin on his 
right foot was in the same location as the spider bite.  He 
contends the dyshidrosis of the right foot is a residual of 
the spider bite.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The service medical records do not include any evidence of a 
spider bite or dyshidrosis of the right foot.  Nevertheless, 
the Board has considered that the veteran is competent to 
report an incident which a lay person is capable of 
observing.  38 C.F.R. § 3.159(a)(2)(2005).  Even if the Board 
accepts the veteran's assertions that he was bitten by a 
spider on the right foot in service, competent medical 
evidence is still required to provide a nexus between the 
spider bite in service and the currently diagnosed 
dyshidrosis of the right foot.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  There is no competent medical evidence 
linking the current dyshidrosis of the right foot to the 
claimed spider bite.  The VA examiner in the diagnoses in 
September 2002 specifically noted that the dyshidrosis of the 
right foot was unrelated to the spider bite.  For that 
reason, service connection for dyshidrosis of the right foot, 
claimed as a residual of a spider bite, is not warranted.  




ORDER

Service connection for dyshidrosis of the right foot, claimed 
as residuals of a spider bite, is denied.  


REMAND

The veteran is also seeking higher ratings for his service-
connected left knee, cervical spine and low back disorders.  
After reviewing the claims folder, the Board has concluded 
the veteran has identified additional relevant evidence.  
When the veteran was examined by VA in January 2004, he told 
the examiner he was being treated at Darnall.  The Board has 
concluded the veteran was referring to Darnall Army Community 
Hospital, at Fort Hood, Killeen, Texas (Darnall).  The claims 
folder does not include those records.  

In July 2003, the veteran also informed the RO he was being 
treated at the VA in Temple, Texas.  The RO obtained VA 
treatment records dated in July 2003 which indicated that a 
clinical evaluation suggested that a magnetic resonance 
imaging examination (MRI) was required to determine if the 
veteran had a meniscal injury of the left knee.  An MRI was 
ordered.  There is no record of that evaluation in the claims 
folder.  An MRI of the left knee could be of great probative 
value since there is an inconsistency between VA treatment 
records in July 2003 which noted a positive Lachman's and 
grind test for the left knee, and the January 2004 VA 
examination report which found no evidence of instability or 
locking.  In addition, there is an inconsistency between X-
rays of the left knee taken in service in January 1995 and 
January 1996 which showed degenerative changes in the left 
knee and the normal VA X-rays of the left knee in June 2003.  

The veteran also told the VA examiner in September 2002 that 
a computed tomography scan (CT) and MRI of the cervical spine 
were conducted at Darnall in January 2002.  The VA examiner 
specifically noted in his report that the test results were 
not available for his review.  

The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2)(2005).  

The veteran through his representative, in November 2003, 
informed the RO that his conditions had worsened since he was 
previously examined.  That is consistent with the VA July 
2003 records which noted the veteran had pain with flexion of 
the knee and some pain with movement of the left patella.  
That was also evidence of possible instability and an MRI was 
ordered to rule out meniscal injury.  After reviewing the 
January 2004 VA examination report, the Board has concluded 
it is inadequate for rating purposes.  The examination report 
did not include range of motion of the left knee as measured 
in degrees; it only commented it was normal.  That is 
inconsistent with the later comment in the examination report 
that the veteran had sharp pain with end-range movement, but 
it was bearable.  The point at which pain is elicited is 
relevant to the evaluation of the veteran's left knee 
degenerative joint disease.  The Board has concluded that the 
VA examination of January 2004 was inadequate for rating 
purposes and that the veteran should be afforded additional 
evaluations by specialists to determine the current severity 
of his cervical, low back and left knee disorders.  

The veteran's appeal arises, in part, from the initial grant 
of service connection for cervical strain, claimed as 
degenerative disc disease of the cervical spine, and of 
service connection for mechanical low back strain.  During 
the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  The claims for higher initial ratings must be 
remanded in compliance with the Dingess/Hartman decision.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him since March 2002 for 
cervical spine strain and degenerative 
disc disease of the cervical spine; 
degenerative joint disease of the left 
knee, and mechanical low back strain.  
With any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  This should 
include request for all records of 
treatment of the veteran from Darnall 
Army Community Hospital, at Fort Hood, 
Killeen, Texas (to include report of any 
computed tomography and MRI evaluation of 
the cervical spine in January 2002) from 
March 2002 to the present and records 
from the Temple VA (including any MRI of 
the left knee in 2003) from July 2003 to 
the present.  

2.  VA should give the veteran notice of 
the requirements of the VCAA, as set out 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  VA should afford the veteran an 
orthopedic examination, by an 
orthopedist, to determine the severity of 
his cervical strain, left knee 
degenerative joint disease, and 
mechanical low back pain.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  Please send the following 
paragraph with the examination request, 
(The functional loss due to pain is to be 
rated at the same level as the functional 
loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  Under 38 C.F.R. § 4.59, 
painful motion is considered limited 
motion even though range of motion is 
possible beyond the point when pain sets 
in.  Hicks v. Brown, 8 Vet. App. 417, 421 
(1995); See also Deluca v. Brown, 8 Vet. 
App. 202 (1995).  VA examination must 
reflect at what point in range of motion 
of the cervical spine, left knee and low 
back the veteran begins to experience 
pain with motion, not at what point pain 
makes further motion too painful to 
proceed).  Range of motion of the 
cervical spine, left knee and low back 
should be reported in degrees of arc.  

The examiner is specifically asked to 
note at what point in both flexion and 
extension of the left knee, motion begins 
to cause pain or crepitus.  In addition, 
the examiner is asked to comment on any 
instability or recurrent subluxation of 
the left knee.  

The examiner is asked to specifically 
report symptoms such as muscle spasm, 
guarding, localized tenderness, abnormal 
gait, abnormal spine contour, any 
fracture of a vertebral body, any 
scoliosis, reverse lordosis, or abnormal 
kyphosis, or favorable or unfavorable 
ankylosis of the cervical spine or low 
back found on examination.  

4.  VA should afford the veteran an 
evaluation of the cervical spine, by a 
neurologist, to determine if the veteran 
has degenerative disc disease of the 
cervical spine.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  If 
after reviewing the veteran's medical 
records (including any MRI of the 
cervical spine in January 2002) and 
examining the veteran, the VA neurologist 
diagnoses degenerative disc disease of 
the cervical spine, he/she is asked to 
comment on the following.  Has the 
degenerative disc disease of the cervical 
spine produced any incapacitating 
episodes?  If so, how many and of what 
duration?  Does the degenerative disc 
disease of the cervical spine produce 
persistent symptoms of cervical 
neuropathy with characteristic pain and 
demonstrable muscle spasms, absent 
reflexes, or other neurological signs 
appropriate to the site of the diseased 
discs with little intermittent relief?  
If such attacks occur are they severe 
with intermittent relief, moderate with 
recurring attacks, or mild.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


